DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Pertinent Prior Art
4.	Tokumoto – US 2002/0035877
	This document teaches a rotational angle detecting device comprising an input shaft 31 having a target plate 2a fixed thereto wherein the target plate 2a has a line-shaped pattern that varies cyclically in a rotational axis direction and is formed from a magnetic material.  Magnetic sensors 1A-B and 2A-B are configured to output detection signals that vary according to the rotational position of the target plate 2a (Figs. 4-5; ¶57-66).  However, this document is silent on, in particular, a stator disposed around the rotating member in a contactless manner and including a secondary coil forming a loop pattern of a plurality of cycles along the circumference of the rotating member, wherein the secondary coil is placed in an AC magnetic field, and an induced AC output signal corresponding to relative positions between the line-shaped pattern of the magnetically responsive member and the loop pattern of the secondary coil, which depend on a rotational position of the rotating member, is output from the secondary coil, as required by independent claims 1 and 14 of the present application.



Allowable Subject Matter
5.	Claims 1-15 are deemed allowable.  In particular, the following features of independent claims 1 and 14, which are inherited by their dependent claims, are not believed to be taught or suggested by the prior art of record: a stator disposed around the rotating member in a contactless manner and including a secondary coil forming a loop pattern of a plurality of cycles along the circumference of the rotating member, wherein the secondary coil is placed in an AC magnetic field, and an induced AC output signal corresponding to relative positions between the line-shaped pattern of the magnetically responsive member and the loop pattern of the secondary coil, which depend on a rotational position of the rotating member, is output from the secondary coil.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JAS A SANGHERA/Examiner, Art Unit 2852